In the disciplinary proceeding against the respondent, an attorney and counselor at law, brought by the Erie County Bar Association, there is now before us the report of the learned official referee sustaining four of the five charges specified in the petition. We have examined the evidence and agree with the referee’s findings. The charges are serious but fortunately pecuniary loss has resulted to no one. The learned referee has recommended the censure of the respondent and his suspension from practice. We adopt these recommendations. The defendant is hereby severely censured for the acts specified in the charges which are found against him and is suspended from his office of attorney and counselor at law for the period of one year, and thereafter until the further order of the court. All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ.